Title: [Diary entry: 23 October 1787]
From: Washington, George
To: 

Tuesday—23d. Left this place before Sunrise. Coming to Muddy hole by 8 oclock and finding the alterations which were intended to be made in the barrel were not easy to be effected without some materials of which I was not possessed and the season not admitting of delay I took the bands from the barrel in order that it might sow more regular & thicker in broadcast. Went round by Dogue run, French’s, & the Ferry Plantations; At the first getting out Wheat—at the second securing Pease & at the last Treading out oats.